 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Lisa Snyder,                                      No. CV-19-05071-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   David Starr, et al.,
13                  Defendants.
14
15          On February 18, 2020, the Court screened Plaintiff’s complaint pursuant to 28
16   U.S.C. § 1915(e)(2) and dismissed it with leave to amend due to failure to properly allege

17   jurisdiction and failure to state a claim. (Doc. 7.) The Court explained the deficiencies in
18   the complaint and ordered Plaintiff to adhere to the federal and local rules. (Id.)

19          On February 25, 2020, Plaintiff filed a first amended complaint (“FAC”). (Doc.

20   8.) The Court once again screens the complaint pursuant to 28 U.S.C. § 1915(e)(2) and
21   concludes that it properly alleges jurisdictional facts and, liberally construed, is
22   “sufficient to meet the low threshold for proceeding past the screening stage.” Wilhelm v.

23   Rotman, 680 F.3d 1113, 1123 (9th Cir. 2012).1

24          Accordingly,

25          IT IS ORDERED that service by waiver or service of the summons and

26   complaint shall be at government expense on the defendant by the U.S. Marshal or his
27
     1
            “[T]he sua sponte screening and dismissal procedure is cumulative of, not a
28   substitute for, any subsequent Rule 12(b)(6) motion that [a] defendant may choose to
     bring.” Teahan v. Wilhelm, 481 F. Supp. 2d 1115, 1119 (S.D. Cal. 2007).
 1   authorized representative. The Court directs the following:
 2      1) The Clerk of Court must send Plaintiff a service packet including the FAC (Doc.
 3         8), this Order, and both summons and request for waiver forms for the Defendant.
 4      2) Plaintiff must complete and return the service packet to the Clerk of Court within
 5         30 days of the date of filing of this Order. The United States Marshal will not
 6         provide service of process if Plaintiff fails to comply with this Order.
 7      3) If Plaintiff does not either obtain a waiver of service of the summons or complete
 8         service of the Summons and Complaint on Defendant within 90 days of the filing
 9         of the Complaint, the action may be dismissed. Fed. R. Civ. P. 4(m).
10      4) A Defendant who agrees to waive service of the Summons and Complaint
11         must return the signed waiver forms to the United States Marshal, not the
12         Plaintiff.
13         Dated this 27th day of February, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
